Case 1:20-cv-01006-GHW Document 128-34 Filed 07/23/21 Page 1 of 4




                EXHIBIT "HH"
               Case 1:20-cv-01006-GHW Document 128-34 Filed 07/23/21 Page 2 of 4



James Dearth


From:                               Phil Carvelas
Sent:                               Wednesday, June 24, 2020 2:28 PM
To:                                 ex02
Cc:                                 'Charles Tan'; James Dearth
Subject:                            FW: RE: Whitestone / Sciame / Yuanda
Attachments:                        Cost for Steel bracket 02 (air freight Option 2) .pdf; Cost for Steel bracket (air freight

                                    Option 1) .pdf




Yuan,


Can you kindly clarify if these two quotations are only air freight quotations, or, also has material included, and if
material is included, what is the break down between material and air freight?


In speaking with Charles, we think it is just the air freight quotations, and material is courtesy.


And we understand your qualification about requoting the air freight at the time of dispatch.


Thanks.


Best Regards,


Philip J. Carvelas
Project Executive
Whitestone Construction Corp.
50-52 49th Street
Woodside, NY 11377
(718) 392-1800 Phone
(718) 392-6262 Fax
(917) 318-7765 Cell




From: James Dearth
Sent: Wednesday, June 24, 2020 9:12 AM
To: Phil Carvelas <pcarvelas@WhitestoneCC.com>
Subject: FW: RE: Whitestone / Sciame /Yuanda


Phil,


We need to make a move on this.


James Dearth
Project Manager
Whitestone Construction Corp.
50-52 49th Street
Woodside, NY 11377
Tel: 718-392-1800



                                                               1
              Case 1:20-cv-01006-GHW Document 128-34 Filed 07/23/21 Page 3 of 4


Cell: 347-395-7028
Fax: 718-392-6262



From: ex02(S)vuandacn.com <ex02(Syuandacn.com>
Sent: Tuesday, June 23, 2020 5:32 AM
To: James Dearth <JDearth(5)WhitestoneCC.com>
Cc: charles_tan <charles tan@126.com>: Phil Carvelas <pcarvelas@WhitestoneCC.com>; ex02 <ex02(5)yuandacn.com>
Subject: Re: RE: Whitestone / Sciame / Yuanda


James,
Refer to the quotation sheet for the details for the two options. It should be noted that due to the outbreak of the
epidemic, the air freight price fluctuates greatly. The air freight price we have inquired is only maintained until the
end of this month, but when we deliver the goods, we need to make a new quotation according to the air freight
price at that time.
In addition, due to the epidemic outbreak in Beijing again, it is not easy to determine the development of the
epidemic when making the shipment, so the forwarder can not give the specific time needed for air transportation,
which is estimated to be about 3 weeks. The transportation time can only be determined according to the specific
situation of the epidemic.
Please be informed.



Regards,

Yuan Yue



 ex02@vuandacn.com



 From: James Dearth
 Date: 2020-06-18 03:40
 To: ex02@vuandacn.com
 CC: charles tan: Phil Carvelas
 Subject: RE: RE: Whitestone / Sciame / Yuanda
 Yuan,


 We would like to explore two options. The first option would be for Yuanda to fabricate all the items required
 to complete the remedial work to the WT-3 clerestory assembly (all items on FD1). The second option would
 be to have Yuanda fabricate the steel bracket 02 to the correct sizes and dimensions defined by the approved
 calculations. Kindly provide the lead time and cost to ship via air. Whitestone needs to perform this work
 within the next two months.


 Please let me know as soon as time allows.


James Dearth
 Project Manager
Whitestone Construction Corp.
 50-52 49th Street
Woodside, NY 11377
Tel: 718-392-1800
 Cell: 347-395-7028
 Fax: 718-392-6262



 From: ex02@vuandacn.com <ex02@vuandacn.com>
Sent: Monday, June 8, 2020 10:46 PM

                                                            2
            Case 1:20-cv-01006-GHW Document 128-34 Filed 07/23/21 Page 4 of 4


To: James Dearth <JDearth@WhitestoneCC.com>
Cc: charles_tan ccharles tan@126.com>; ex02 <ex02@vuandacn.com>
Subject: Re: RE: Whitestone / Sciame / Yuanda


James,
Doesthat " new materials" in your email mean " all of the materials in drawing FD1 "?
Totally it' s almost 30 days for procedure of the materials, manufacture and hot galvanizing , and then we
need nearly 45 days to deliver it by sea.
By the way we will delivery it together with other projects if you sure YD will do this work.



Regards,

Yuan Yue



 ex02@vuandacn.com



 From: James Dearth
 Date: 2020-06-09 05:20
 To: ex02@vuandacn.com
 CC: charles tan
 Subject: RE: RE: Whitestone / Sciame / Yuanda
 Yuan,


 What would the lead time be for the new material from China to New York?


James Dearth
 Project Manager
 Whitestone Construction Corp.
 50-52 49th Street
 Woodside, NY 11377
Tel: 718-392-1800
 Cell: 347-395-7028
 Fax: 718-392-6262



 From: ex02@vuandacn.com <ex02@vuandacn.com>
Sent: Wednesday, June 3, 2020 5:30 AM
To: James Dearth <JDearth@WhitestoneCC.com>
Cc: charles_tan <charles tan@126.com>: ex02 <ex02@vuandacn.com>
Subject: Re: RE: Whitestone / Sciame / Yuanda


James,
 Please see the reply below.



Regards,

Yuan Yue



  ex02@vuandacn.com



  From: James Dearth
  Date: 2020-06-03 00:21
  To: ex02@vuandacn.com
                                                         3
